ORDER

PER CURIAM.
This case was heard by a panel of three judges. Combined petitions for panel rehearing and rehearing en banc were filed by the International Trade Commission and Roche Holding Ltd., F. Hoffmann-La Roche, Ltd., Roche Diagnostics GmbH, and Hoffman-La Roche, Inc. A response was invited by the court and filed by Am-gen Inc. The petition for rehearing en banc and response having been referred to the circuit judges who are in regular active service, and a poll having been requested and taken,
IT IS ORDERED THAT:
Rehearing en banc is granted for the limited purpose of authorizing the panel to revise part II of its opinion.
The judgment of the court entered on March 19, 2008, and reported at 519 F.3d 1343, is hereby vacated, and the opinion of the court accompanying the judgment is withdrawn.
The en banc court returns this appeal to the merits panel, which issues the revised opinion that accompanies this order.